UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 VANESSA MOORE                                   )
                                                 )
                      Plaintiff,                 )
                                                 )
               v.                                )   Civil Case No. 09-54 (RJL)
                                                 )
 DISTRICT OF COLUMBIA,                           )
                                                 )
                      Defendant.                 )
                                              ~.

                              MEMORANDUM OPINION
                               (FebruarYZ62010) [# 17]

      Plaintiff, Vanessa Moore ("Moore"), brings this action against the District of

Columbia, (the "defendant") seeking damages pursuant to 42 U.S.C. § 1983 for violation

of her First Amendment rights; 42 U.S.C. § 1981 for violation of her Fifth Amendment

rights; Title VII of the Civil Rights Act of 1964,42 U.S.C. §§ 2000e et seq., for sexual

harassment and retaliation; two claims of breach of contract; and a claim of intentional

infliction of emotional distress. Before the Court is the defendant's Motion To Dismiss.

Upon consideration of the parties' pleadings, relevant law, and the entire record herein,

the defendant's motion is GRANTED.

                                    BACKGROUND

       Plaintiff is a police officer employed by the District of Columbia Metropolitan

Police Department ("MPD"). CompI.      ~   1. On March 22, 2004, Moore filed a complaint

with MPD of sexual harassment by her supervisor. See id.    ~   4. On September 22,2004,

the MPD' s EEO investigator recommended sustaining her allegation of sexual harassment
in violation of Title VII and restoring her sick leave. Id.    ~   5. On April 20, 2005, the

MPD EEO Unit affinned the investigator's findings of sexual harassment and a hostile

work environment in violation of Title VII. Id.      ~   6. On June 14,2005, Moore wrote the

Chief ofMPD asking for restoration of 672 hours of sick leave. Id.          ~   7. Moore's sick

leave was never restored. Id.    ~   8. Moore also alleges that beginning in October 2004,

MPD claimed that she failed to comply with the qualification required for her fireann.

See id.   ~~   10-12. Moore asserts that she complied with the requirements for

reinstatement and was prevented from returning to her previous job assignment as

retaliation for her decision to file an internal EEO complaint. See id.         ~~   12-18. On

January 9, 2009, Moore filed the instant action.

                                           ANALYSIS

          Defendant moves to dismiss this action pursuant to Fed. R. Civ. P. 12(b)(6). A

12(b)(6) motion to dismiss shall be granted if a plaintiff fails "to state a claim upon which

relief can be granted." Fed. R. Civ. P. 12(b)(6). "While a complaint attacked by a Rule

12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff s

obligation to provide the grounds of his entitle[ment] to relief requires more than labels

and conclusions, and a fonnulaic recitation of the elements of a cause of action will not

do." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations and quotation marks

omitted) (alteration in original). Unfortunately for Moore, even taking as true all of the

allegations in her complaint, each one of her claims must be dismissed.


                                                 2
       Before suing under Title VII in district court, an aggrieved party must exhaust her

administrative remedies. See Currier v. Radio Free Europe/Radio Liberty, Inc., 159 F.3d

1363, 1366 (D.C. Cir. 1998). Under Title VII, an administrative complaint must be filed

with the EEOC within 180 days of the alleged unlawful employment practice, unless the

complainant first instituted proceedings with a state or local agency, in which case the

limitations period is extended to a maximum of 300 days. See 42 U.S.c. § 2000e-5( e);

Currier, 159 F.3d at 1366 & n.2. In Moore's case, she failed to file a complaint with the

EEOC, and her time to do so has long since expired, even using the more generous 300

day limit. Accordingly, she cannot bring suit in this Court for her Title VII claims

because of her failure to exhaust her administrative remedies.

       Moore's claims under § 1981 and § 1983 must also fail, as they fall outside of the

relevant statute of limitations. l In our Circuit, the statute of limitations for both § 1981

and § 1983 claims is three years. See Carney v. American Univ., 151 F .3d 1090, 1096

(D.C. Cir. 1998) (citing D.C. Code § 12-301(8)). As described in the Complaint and

delineated above, the alleged discriminatory and retaliatory conduct in question occurred

in 2004, and Moore did not file suit until 2009, well beyond the three-year statute of

limitations. Moore's repeated requests for MPD to restore her leave over the next few

years do not change the fact that the limitations period had already commenced. See Del.



      As noted by the defendant, the plaintiffs First Amendment claim may have been
mistakenly included in the Complaint, as this claim alleges facts found nowhere else in
the Complaint and refers to violations of "Captain Gresham's rights." See Compl. ~ 34.

                                               3
State Coli. v. Ricks, 449 U.S. 250, 258 (1980) (noting that the limitations period runs

from the date of the alleged discrimination, even when the effects of the alleged

discrimination do not occur until later).

       Moore's common law claims are also time-barred. Her contract claims arise from

alleged breaches of her employment contract and settlement contract because she was

sexually harassed and allegedly retaliated against for reporting the harassment. Her

intentional infliction of emotion distress claim alleges that the defendant filed an adverse

action against her by misrepresenting that she failed to qualifY with her weapon. The

statute of limitations for these claims is three years. See D.C. Code § 12-301(7) (contract

claims); Saunders v. Nemati, 580 A.2d 660,665 (D.C. 1990) (intentional infliction of

emotion distress falls under D.C. Code § 12-301(8)). As with her constitutional claims,

Moore failed to file her complaint within three years of the conduct on which she bases

her claims. Therefore, her common law claims must also be dismissed.

                                      CONCLUSION

       For all of the foregoing reasons, the Court GRANTS the defendant's Motion To

Dismiss and DISMISSES the action in its entirety. An order consistent with this decision

accompanies this Memorandum Opinion.




                                                  United States District Judge




                                              4